

Advaxis, Inc
212 Carnegie Center
Princeton, NJ 08540






Mr. J. Todd Derbin
3051 Lawrenceville rd
Lawrencville, NJ 08648
 October 31, 2005

 
Dear Todd:


Re: Termination of Employment Agreement


It is hereby agreed that your restated employment agreement dated December 20,
2005 (“Agreement”) and your employment with Advaxis shall terminate, effective
December 31, 2005. The following terms and conditions shall apply:



1.      
Base compensation: Your base compensation shall continue to be paid until
December 31, 2005 such that your gross annual salary for 2005 shall be $225,000.
Thereafter, no further compensation will be paid or due. Your bonus for year
2005 shall be determined on or prior to January 31, 2006 by the board of
directors as per the Agreement and shall be paid in common shares, on or prior
to February 28, 2006. Such shares shall have piggyback registration rights
(i.e., you shall have the right to offer any or all of such shares for sale
pursuant to any registration statement filed by Advaxis with the Securities and
Exchange Commission (“SEC”) under the Securities Act of 1933 and Advaxis will
give you notice of its intent to file any such registration statement with the
SEC no less than ten business days prior to the date of such filing).




2.      
Consulting Fee. You shall receive a consulting fee of $6,250 per month for a
period of 6 (six) months commencing January 1, 2006 and ending June 30, 2006. In
addition, the Company shall reimburse your health insurance expense up to
$714.19 per month until the earliest of June 30, 2006 or such time when you will
obtain health insurance from a new employer.




3.      
Resignation. Your resignation as President and Chief Executive Officer and from
all employee and executive positions in the Company shall become effective
December 31, 2005.




4.      
Board member and Chairman: You shall continue to be a director and assume the
position of a non executive Chairman of the Company until such time as you shall
resign or be removed by a vote of a majority of the directors, or until the next
shareholder meeting provided that you shall not be removed from this position by
a vote of the directors prior to September 30, 2006. You shall receive no
compensation as director or chairman.




5.      
Options: No vesting of options shall occur after 12.31.2005. Upon your
resignation you shall have the following vested options: (a) under the approved
2004 option plan, you shall have 928,441 options exercisable at $0.1952 per
share. These options shall be subject to the terms of the 2004 option plan; (b)
under the 2005 option plan, you shall have 427,796 options exercisable at $0.287
per share. The parties acknowledge that these options are subject to the 2005
option plan being approved and ratified by the shareholders of the Company; (c)
The options under this section 5 shall be exercisable at any time on or prior to
December 31, 2006. Advaxis hereby represents to you that the issuance to you by
Advaxis of each of the options referred to in this section 5 and the shares of
common stock referred to in section 1 has been approved by the board of
directors of Advaxis or a committee of the board of directors that is composed
solely of two or more Non-Employee Directors (as defined in Rule 16b-3(b)(3)(i)
promulgated by the SEC under the Securites Exchange Act of 1934, as amended).



 
 

--------------------------------------------------------------------------------

 

6.      
Non-Competition and Non-Solicitation: You shall not for two years from the date
of this letter for any reason: (a) directly or indirectly compete with the
Company, or advise or become a partner, consultant, agent, director, advisor or
a 1% shareholder in a business that is substantially similar to or competitive
with the business or planned business of the Company, or (b) solicit any clients
or customers of the Company for any business that is substantially similar to or
competitive with the business or planned business of the Company. You
acknowledge and agree that the geographic, length of term, and types of activity
restrictions contained in this Section 6 are reasonable and necessary to protect
the legitimate business interests of the Company.




7.      
Confidentiality: The parties acknowledge the existing confidentiality agreement
executed and dated as of January 6, 2005. Such agreement shall remain in full
force and effect.




8.      
Severability. If any provision of this Agreement or application thereof to
anyone or under any circumstances is adjudicated to be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall not affect any
other provision or application of this Agreement which can be given effect
without the invalid or unenforceable provision or application and shall not
invalidate or render unenforceable such provision or application in any other
jurisdiction.




9.      
Assignment. All of the terms and provisions of this Agreement shall be binding
upon and inure to the benefit of and be enforceable by the respective heirs,
executors, administrators, legal representatives, successors and assigns of the
parties hereto, except that your duties and responsibilities hereunder are of a
personal nature and shall not be assignable or delegatable in whole or in part
by you.




10.      
Governing Law. This Agreement shall be governed by and interpreted under the
laws of the State of New Jersey without giving effect to any conflict of laws
provisions. Any dispute arising from this Agreement shall be submitted to an
arbitration conducted by a single arbitrator in Princeton, New Jersey.




11.      
Miscellaneous. All section headings are for convenience only. This Agreement may
be executed in several counterparts, each of which is an original. It shall not
be necessary in making proof of this Agreement or any counterpart hereof to
produce or account for any of the other counterparts.



Upon your acceptance, this letter will contain the entire agreement and
understanding between you and the Company and supersedes any prior or
contemporaneous agreements, understandings, communications, offers,
representations, warranties, or commitments by or on behalf of the Company (oral
or written). Without derogating from the generality of the foregoing sentence,
it is agreed and understood that the employment agreements dated December 15,
2004 and October 24, 2002 are terminated.


 
 

--------------------------------------------------------------------------------

 
If these terms are agreeable to you, sign and date the letter in the appropriate
space at the bottom and return it us.


Sincerely,

/s/ Roni Appel 
______________     
Name: Roni Appel
Title: CFO


I understand and accept the terms and conditions of this agreement.


/s/ Todd Derbin
______________
J Todd Derbin